          Case 2:17-cr-00001-JAD-CWH Document 467 Filed 01/08/19 Page 1 of 2



 1   DUSTIN R. MARCELLO, ESQ.
     Nevada Bar No. 10134
 2   601 Las Vegas Blvd. South
 3   Las Vegas, Nevada 89101
     (702) 474-7554 F: (702) 474-4210
 4   Email: kristine.fumolaw@gmail.com
     Attorney for Defendant
 5   ANDERSON CLAYTON ALCANTARA
 6
 7                               UNITED STATES DISTRICT COURT

 8                                     DISTRICT OF NEVADA
 9
     UNITED STATES OF AMERICA,           )
10                                       )               Case No. : 2:17-CR-00001-JAD-CWH
11          Plaintiff,                   )
                                         )
12   vs.                                 )
                                         )
13
     ANDERSON CLAYTON ALCANTARA, )
14                                       )
            Defendant.                   )
15   ____________________________________)
16
      DEFENDANT’S EX-PARTE MOTION FOR COURT ORDER DIRECTING THE NEVADA
17     SOUTHERN DETENTION CENTER TO ALLOW DEFENDANT TO SEE A DENTIST

18
            COMES NOW, the Defendant ANDERSON CLAYTON ALCANTARA, by and
19
20   through his attorney DUSTIN R. MARCELLO ESQ., and hereby moves this Honorable Court

21   for an order directing Nevada Southern Detention Center to allow Defendant Alcantara to see a
22   Dentist. This motion is based upon the following:
23
            1. That Alcantara is currently in the custody of the Nevada Southern Detention Center.
24
            2. That Alcantara's mouth is currently swollen due to some infection in his mouth.
25
26          DATED this 14th day of December, 2018.

27                                                        /S/ Dustin R. Marcello, Esq.______
                                                         DUSTIN R. MARCELLO, ESQ.
28                                                       Nevada Bar No. 10134
                                                         Attorney for Defendant


                                                   -1-
          Case 2:17-cr-00001-JAD-CWH Document 467 Filed 01/08/19 Page 2 of 2



 1   DUSTIN R. MARCELLO, ESQ.
     Nevada Bar No. 10134
 2   601 Las Vegas Blvd. South
 3   Las Vegas, Nevada 89101
     (702) 474-7554 F: (702) 474-4210
 4   Email: kristine.fumolaw@gmail.com
     Attorney for Defendant
 5   ANDERSON CLAYTON ALCANTARA
 6
 7                            UNITED STATES DISTRICT COURT

 8                                  DISTRICT OF NEVADA
 9
     UNITED STATES OF AMERICA,           )
10                                       )           Case No. : 2:17-CR-00001-JAD-CWH
11          Plaintiff,                   )
                                         )
12   vs.                                 )
                                         )
13
     ANDERSON CLAYTON ALCANTARA, )
14                                       )
            Defendant.                   )
15   ____________________________________)
16
           IT IS HEREBY ORDERED that the Nevada Southern Detention Center allow
17
     Defendant ALCANTARA to be seen for dental treatment.
18
19               January
           DATED this      9, 2019
                      the _____ day of ___________, 2018.

20
21                                                        _________________________
22                                                      United States Magistrate Judge
                                                          DISTRICT COURT JUDGE
23
24
25
26
27
28



                                               -2-
